Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claim 2 recites the limitation “said reflective panels being coupled to said head band”. The limitation is indefinite because it is unclear if the reflective panels are a separate item in the kit to be placed on the head band by the user or wearer, herein used interchangeably, if the reflective panels are a separate item placed on the head band by the manufacturer prior to the user receiving the kit, if the reflective panels are threads sewn into the panel and are sewn into the head band as an integral piece, or some other limitation. For the purposes of examination, the Examiner will interpret “said reflective panels being coupled to said head band” as reflective threads, together making a panel, coupled to the head band by the manufacturer. 
Claims 3, 4, and 5 depend on Claim 2 and are likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected as being unpatentable under 35 USC § 103 as being obvious over Graham (US7455418B1), in view of Klein (US 6085698), in view of Rice (US3994560A).
Regarding Claim 1, Graham discloses a pedestrian reflective kit being configured to be worn by a pedestrian so the wearer can be more visible to others at night or in a darkened environment [Graham Col. 1 Ln. 5-10]).
Graham discloses a head band (Graham element 10) being wearable around the user's head (Graham Annotated Fig. 1), formed of a stretch fabric [Graham Col. 3 Ln.22-25] produced from cotton or polyester materials combined with elasticized materials to provide a form-fitting design [Graham Col. 2 Ln. 30-25].
Graham further discloses a pair of arm sleeves (Graham element 20), each of said arm sleeves being wearable around a user's arms (Graham Fig. 1), each of said arm sleeve being comprised of a light reflecting material (Graham Fig. 16) wherein each arm sleeve is reflective so the wearer can be more visible to others at night or in darkened conditions (Graham Col. 1 Ln. 15-30).
Graham further discloses a pair of ankle bracelets (Graham element 30), wherein each ankle bracelet is wearable around the wearer’s ankles (Graham Fig. 1), wherein each ankle bracelet is comprised of a light reflecting material (Graham Fig. 16) and configured to have reflective qualities so the wearer can be more visible to others at night or in darkened conditions (Graham Col. 1 Ln. 15-30).
Graham teaches a pedestrian reflective kit, however the kit as disclosed does not include a waist belt or a waist belt sleeve.


    PNG
    media_image1.png
    732
    604
    media_image1.png
    Greyscale

Attention is directed to both Klein and Rice. 
Klein discloses a pedestrian reflective kit with said kit including a reflective waist belt (Klein element 100, Fig. 10) being wearable around a user's waist, comprising a resiliently stretchable material constructed of a webbing [Klein Col. 2 Ln. 58-] to so the wearer can be more visible to others at night or in darkened conditions.
Rice discloses, another article of reflective garment, i.e. a collar, a device that wraps around a circumference of a wearer’s body part, i.e. a neck, a leg, a waist, an arm, etc. Rice also teaches a reflective sleeve (Rice element 110, Rice Fig. 5) made of a reflective material (element 40) that is adapted with a slot to insert said wrap around device (i.e. a collar, belt, etc.) into the reflective sleeve so the wearer can be more visible to others at night or in darkened conditions.
Klein teaches an article of apparel, i.e. a belt, which can be wrapped around a waist of a wearer. Rice also teaches an article of apparel, i.e. a collar, which can be wrapped around a waist of a wearer. Rice further teaches a sleeve that is configured to allow the belt of Klein to be threaded it through it. Therefore, it would have be obvious to one skilled in the art before the effective filing date to include the waist belt of Klein with the reflective sleeve of Rice to have a belt/ reflective sleeve combination to enhance visibility of the wearer at night. Accordingly, this waist belt/ sleeve combination can be added to the kit of Graham along with the head band, the arm sleeves, and ankle bracelets to provide reflective garments so the wearer can be more visible to others at night or in darkened conditions.

Claim 2, as best understood, is rejected as being unpatentable under 35 USC § 103 as being obvious over Graham (US7455418B1), in view of Olivares Velasco (US 20200297052 A1).
Regarding Claim 2, Graham discloses all the claimed limitations in Claim 1, as discussed above.
Graham further discloses a head band (Graham element 10) with a plurality of reflective strips (Graham element 16) with reflective material being coupled to said head band (Graham Annotated Fig. 1) to reflect light from motor vehicles, street lamps, and other light sources [Graham Col. 2 Ln. 61-66].
Graham also teaches wherein said head band has an inwardly facing surface (element 12) and an outwardly facing surface (Graham element 14) wherein said inwardly facing surface is formed of a stretch fabric such as elastic yarns [Graham Col. 3 Ln. 20-25], a double layer of fabric (Graham Abstract), and/or cotton or polyester materials [Graham Col. 2 Ln. 30-35]. Further, Graham explicitly teaches said head band being used for running, jogging, skating, and bicycling and other sporting activities that are known to cause sweat on the user’s brow. While Graham does not explicitly teach a head band where the inwardly facing surface comprising a fluid absorbent material for absorbing sweat on the user’s head, any material (i.e. cotton, polyester, etc.) would offer a degree of fluid absorbance. Therefore, the inwardly facing material on the head band of Graham can be interpreted as fluid absorbent.
Additionally, Olivares Velasco explicitly discloses another article of garment, a head band, (Olivares Velasco element 100) with an inwardly facing surface configured to provide moisture wicking properties for sweat management [Olivares Velasco Para. 0033] and can be made of reflective materials [Olivares Velasco Para. 0037].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light reflecting head band of Graham with the moisture wicking properties of Olivares Velasco to increase the comfort of the user with reduced sweat moisture and so the wearer can be more visible to others at night or in darkened conditions (Graham Col. 1 Ln. 15-30).

Claim 3, as best understood, is rejected as being unpatentable under 35 USC § 103 as being obvious over Graham (US7455418B1).
Regarding Claim 3, modified kit of Graham discloses all the claimed limitations in Claim 2, as discussed above.
The modified kit of Graham (i.e. Graham in view Olivares Velasco) further discloses wherein each of said reflective panels (Graham element 16) are positioned on said outwardly facing surface of said head band (Annotated Graham Fig. 1 & 3), with reflective panels being spaced apart from each other (Annotated Graham Fig. 1 & 3), and being distributed around an entire circumference of said head band (Annotated Graham Fig. 1) so the wearer can be more visible to others at night or in darkened conditions (Graham Col. 1 Ln. 15-30).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reflective panels spaced apart and distributed around an entire surface of said reflective head band for aesthetic appearance and to provide a reflective garment so the wearer can be more visible to others at night or in darkened conditions.

    PNG
    media_image2.png
    892
    868
    media_image2.png
    Greyscale

Claim 4, as best understood, is rejected as being unpatentable under 35 USC § 103 as being obvious over Graham (US7455418B1), in view of Xu (CN 204734556 U).
Regarding Claim 4, modified kit of Graham discloses all the claimed limitations in Claim 2, as discussed above.
The modified kit of Graham also teaches arm sleeves has a top edge (see annotated Graham Fig. 1) and a bottom edge (see annotated Graham Fig. 1).

    PNG
    media_image3.png
    290
    378
    media_image3.png
    Greyscale

Graham does not disclose wherein each of said arm sleeves has a top edge and a bottom edge that include a first drawstring and a second drawstring.
Xu discloses, another article of garment, wherein each of said arm sleeves has a top edge (see annotated Xu Fig. 1) and a bottom edge (see annotated Xu Fig. 1) with a first drawstring and a second drawstring (see annotated Xu Fig. 1) where the first drawstring (see annotated Xu Fig. 1) is configured to tighten and loosen on said top edge and the second drawstring (see annotated Xu Fig. 1) is configured to tighten and loosen said bottom edge, wherein the first drawstring and the second drawstring includes a closure (see annotated Xu Fig. 1) for retaining said first drawing and said second drawstring at a desired tightness to remain firmly secured to the arm, and wherein the arm sleeve is made of reflective material (Xu Description, Example 2) so the wearer can be visible in a darkened environment.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graham with the drawstring arm sleeves of Xu increase the comfort of the wearer by giving them the ability to easily and quickly control the tightness of said arm sleeve so the wearer can be visible in a darkened environment.

    PNG
    media_image4.png
    620
    608
    media_image4.png
    Greyscale


Claim 5, as best understood, is rejected as being unpatentable under 35 USC § 103 as being obvious over Graham (US7455418B1), in view of Romano (US 20020023284 A1)
Regarding Claim 5, modified Graham discloses all the claimed limitations in Claim 4, as discussed above.
Modified Graham discloses ankle bracelets (Graham element 30, Fig 1).
Modified Graham does not disclose ankle bracelets with a primary end, a secondary end and a first surface extending where each of said ankle bracelets include a buckle being attached to a primary end, with said secondary end being extendable through said buckle to form a closed loop around the user's ankle.
Romano discloses, another article of garment, wherein each of said ankle bracelet (Annotated Romano Fig. 1) has a primary end (Annotated Romano Fig. 1) a secondary end (Annotated Romano Fig. 1) and a first surface with corresponding hook and loop fastener (Annotated Romano Fig. 1) wherein each of said ankle bracelets includes a buckle (Annotated Romano Fig. 1) being attached to said primary end (Annotated Romano Fig. 1), said secondary end (Annotated Romano Fig. 1) is extendable through said buckle to form a closed loop around the user's ankle (Annotated Romano Fig. 1), wherein each of said ankle bracelet is mateable (Annotated Romano Fig. 1), to itself for retaining said ankle bracelets around the user's ankles  in order to render the person that wears the said accessory more visible [Romano Para. 0014].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the ankle bracelets having a buckle and that forms a closed loop around the ankle of the wearer via hook and loop fastener of Romano to modified Graham to increase the comfort of the wearer by giving them the ability to easily and quickly control the tightness or looseness of the band via the drawstring for quick visibility in an active situation such as exercising outside at night or in darkened conditions.

    PNG
    media_image5.png
    592
    883
    media_image5.png
    Greyscale

Claim 6 is rejected as being unpatentable under 35 USC § 103 as being obvious over Klein (US 6085698 A), in view of Rice (US3994560A), in view of Graham (US7455418B1), in view of Xu (CN 204734556 U), in view of Romano (US 20020023284 A1).
Regarding Claim 6, Klein discloses a pedestrian reflective kit wherein said kit is worn by a user to increase visibility in darkened environments comprising a reflective waist belt (Klein element 100, Fig. 10) being wearable around a user's waist, and said waist belt being comprised of a resiliently stretchable material constructed of a webbing [Klein Col. 2 Ln. 58-63] to enhance visibility of the wearer at outside night or in darkened conditions.
Although Klein discloses a plurality of reflective panels on the articles of garments in his kit (Klein Col. 1 Ln. 41-43, Claim 9), Klein does not explicitly disclose a waist belt sleeve, a headband, arm sleeves, or ankle bracelets.
Rice discloses a sleeve (Rice element 110, Rice Fig. 5) made of a reflective material, that is adapted with a slot wherein an existing collar (further interpreted as a band or belt) of the wearer’s choice ([Rice Col. 3 Ln. 19-26], Rice Fig. 5) is inserted and threaded through said slot resulting in a belt/ sleeve combination to enhance visibility of the wearer at outside night or in darkened conditions (Rice Col. 1 Ln. 1-6).
Graham further discloses a head band (Graham element 10) with a plurality of reflective panels (Graham element 16) with reflective material being coupled to said head band (Graham Annotated Fig. 1) to reflect light from motor vehicles, street lamps, and other light sources [Graham Col. 2 Ln. 61-66].
Graham also teaches wherein said head band has an inwardly facing surface (element 12) and an outwardly facing surface (Graham element 14) wherein said inwardly facing surface is formed of a stretch fabric such as elastic yarns [Graham Col. 3 Ln. 20-25], a double layer of fabric (Graham Abstract), and/or cotton or polyester materials [Graham Col. 2 Ln. 30-35]. Further, Graham explicitly teaches said head band is used for running, jogging, skating, and bicycling and other sporting activities that are known to cause sweat on the user’s brow. While Graham does not explicitly teach a head band where the inwardly facing surface comprising a fluid absorbent material for absorbing sweat on the user’s head, any material (i.e. cotton, polyester, etc.) would offer a degree of fluid absorbance. Therefore, the inwardly facing material on the head band of Graham can be interpreted as fluid absorbent.
Graham discloses wherein each of said reflective panels (Graham element 16) are positioned on said outwardly facing surface of said head band (Annotated Graham Fig. 1 & 3), said reflective panels being spaced apart from each other (Annotated Graham Fig. 1 & 3), and being distributed around an entire circumference of said head band (Annotated Graham Fig. 1). 
Xu discloses, another article of garment, wherein each of said arm sleeves has a top edge (see annotated Xu Fig. 1) and a bottom edge (see annotated Xu Fig. 1) with a first drawstring and a second drawstring  (see annotated Xu Fig. 1) where the first drawstring (see annotated Xu Fig. 1) is configured to tighten and loosen on said top edge and the second drawstring (see annotated Xu Fig. 1) is configured to tighten and loosen said bottom edge, wherein the first drawstring and the second drawstring includes a closure (see annotated Xu Fig. 1) for retaining said first drawing and said second drawstring at a desired tightness and firmly secured to the arm and is made of reflective material (Xu Description, Example 2) so the wearer can be visible in a darkened environment.
Romano discloses, another article of garment, wherein each of said ankle bracelet (Annotated Romano Fig. 1) has a primary end (Annotated Romano Fig. 1) a secondary end (Annotated Romano Fig. 1) and a first surface with corresponding hook and loop fastener (Annotated Romano Fig. 1)wherein each of said ankle bracelets includes a buckle (Annotated Romano Fig. 1) being attached to said primary end (Annotated Romano Fig. 1), said secondary end  (Annotated Romano Fig. 1) is extendable through said buckle to form a closed loop around the user's ankle  (Annotated Romano Fig. 1), wherein each of said ankle bracelet is mateable  (Annotated Romano Fig. 1), to itself for retaining said ankle bracelets around the user's ankles  in order to render the person that wears the said accessory more visible [Romano Para. 0014].
Klein teaches an article of reflective apparel, i.e. a waist belt, to increase the visibility of wearers in darkened environments. Rice teaches an article of reflective apparel, i.e. a belt sleeve, to increase the visibility of wearers in darkened environments. Graham teaches an article of reflective apparel, i.e. a head band with reflective panels, to increase the visibility of wearers in darkened environments. Xu teaches an article of reflective apparel, i.e. arm sleeves, to increase the visibility of wearers in darkened environments. Romano teaches an article of reflective apparel, i.e. ankle bracelets, to increase the visibility of wearers in darkened environments.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the reflective waist belt of Klein, the reflective belt sleeve of Rice, the head band with reflective panels of Graham, the reflective arm sleeves of Xu, and the reflective ankle sleeves of Romano to the kit of Klein as the kit of Klein includes a variety of wearable reflective items to protect these wears of items in said kit by allowing them to have increased visibility outside at night or in darkened conditions.

Claim 7 is rejected as being unpatentable under 35 USC § 103 as being obvious over Klein (US 6085698 A), in view of Ruffwear’s Polar Trex Dog Boots as being on sale (or in public use;  https://blog.ruffwear.com/2016/09/30/new-products-explored-polar-trex-dog-boots/) for more than one year before the filing date of the invention; which was at least September 30, 2016, herein Ruffwear. (Copies of dated non-patent literature are made available in the Notice of References Cited).
Regarding Claim 7, modified Klein discloses all the claimed limitations in Claim 6, as discussed above.
While modified Klein (e.g. Klein (US 6085698 A), in view of Rice (US3994560A), in view of Graham (US7455418B1), in view of Xu (CN 204734556 U), in view of Romano (US 20020023284 A1)) show boots on the wearer (Annotated Graham Fig. 1), Klein does not explicitly disclose those boots as being wearable on paws of an animal wherein each of said boots being comprised of a light reflecting material.
However, Ruffwear discloses a plurality of boots (see annotated Ruffwear Fig), wherein each of said boot is wearable on paws of an animal, with a closure being drawable across said boots for tightening each of said boots on an animal’s paw being comprised of a light reflecting material (see annotated Ruffwear Fig) for the comfort of the animal, to protect the animal from outdoor elements, and for the wearer and/or said animal to have increased visibility at night or in darkened conditions (Ruffwear Website).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the reflective boots of Ruffwear to the kit of Klein as the kit of Klein include items for both humans and animals to protect these users by allowing them to have increased visibility outside at night or in darkened conditions.


    PNG
    media_image6.png
    626
    798
    media_image6.png
    Greyscale

Conclusion
Prior art made of record and not relied up on is considered pertinent to applicant’s disclosure. Silver (US 20040040068 A1) teaches reflective tubes for limbs made out of reflective cloth with drawstrings. Rakow (US3849804) discloses light reflective safety wearing cuff with a plurality of reflective panels around the circumference of said cuff. Kath (US 10028486 B1) invented dog boots with reflective hook/loop fastener straps. Purvis et al. (US 5193026) created a reflective safety kit for pedestrians in 1993.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATRINA L CORLEY whose telephone number is (571)272-6448.  The examiner can normally be reached on Mon - Fri; 9:30 am - 5:30 p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATRINA CORLEY/               Examiner, Art Unit 3732                                                                                                                                                                                          
/KHOA D HUYNH/               Supervisory Patent Examiner, Art Unit 3732